On appeal by plaintiff from so much of an order settling the account of defendants, as trustees under a trust agreement which hrs been determined to be illusory, as disallows plaintiff’s objections to the accounting and grants a stay of execution to defendants, order modified on the law as follows: By striking out the first and second ordering paragraphs and providing in lieu thereof: “ Ordered, that the objections of the plaintiff to the accounting of the -defendants John Q-. Turnbull and Wallace Hutchinson !:'• and the same are allowed to the extent of the sums of $910 income; $16.54 and $37.86, disbursements and printing expenses; and $73.89, $8.25, $106.35 and $3.25 income taxes, a total of $1,156.14, paid after December 1, 1941, and otherwise the objections are disallowed and dismissed; and further Ordered, that the accounting as filed by the said defendants be modified so as to charge defendants with the payment to the plaintiff, as administrator, of principal in the sum of $22,813.91, consisting of the $12,000 mortgage, and securities in the sum of $9,660.25, set forth in schedule C, and $1,153.66 in cash, and with the payment of income to the plaintiff, as administrator, in the sum of $1,988.23 in cash. As so modified, the accounting is hereby confirmed and allowed and, further”; and by inserting in the third ordering paragraph, between the words “ modified and confirmed ” and “ and that such final judgment,” the following: “ Together with interest, dividends or other accruals, if any.” As so modified, the order is affirmed, without costs. The modification is in accordance with the determination upon reargument in Burns V. Turnbull (post, p. 822, decided herewith). Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.. concur. •